Citation Nr: 0500992	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-06 873	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The veteran is not shown to have either a current heart 
or left knee disorder that is related to service.

2.  There is no objective evidence that the veteran was 
exposed to ionizing radiation during service that would have 
caused a heart disorder.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active service, to include as a result of exposure to 
radiation, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 
2004); 38 C.F.R. §§ 3.102, 3.303(d), 3.309, 3.311, 3.159 
(2004).

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2004); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in April 2000 and March 2002; the 
statement of the case dated in February 2003; and the letter 
dated in April 2001.  These documents included a summary of 
the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2001 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA as to the issues addressed in this decision have 
been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This requirement 
has been accomplished in the instant case.

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Since the veteran has claimed that his disorders are the 
result of exposure to radiation, the Board notes that service 
connection for a radiogenic disease may be established in one 
of four ways.  First, service connection is granted if a 
veteran had the radiogenic disease in service or, in the case 
of malignant tumors manifested to a degree of 10 percent or 
more, within the first post service year.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  Second, if 
a veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of 16 types of cancer, it is presumed 
that the disease was incurred in service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Third, if a veteran was 
exposed in service to ionizing radiation and, after service, 
developed any cancer within a period specified for each by 
law, then the veteran's claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.  Fourth, as discussed above, direct service 
connection can be established by show that the disease or 
malady was incurred during or aggravated by service.  See 
Davis v. Brown, 10 Vet. App. 209 (1997) (citing Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997)).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Analysis.  At the time of a February 1978 pre-service 
examination, the veteran reported having had unspecified 
swollen or painful joints and joint deformity.  The examiner 
noted Osgood-Schlatter's disease.  However, clinical 
evaluation was negative for any pertinent abnormality.  In 
May 1980, the veteran was seen for complaints of left 
shoulder pain and examination at a rheumatology clinic 
revealed not only mild left subacromial bursitis of the left 
shoulder, but also slight tenderness over the left tibial 
epiphyseal area.  The knees were otherwise within normal 
limits.  X-ray examination revealed bone formation at the 
patella tendon area.  The examiner gave an impression of 
swelling, left tibial epiphysis area, post traumatic, and new 
bone formation post Osgood Schlatter's disease or secondary 
to trauma.  No further treatment for any left knee disorder 
was noted.  Moreover, no treatment for any heart disorder was 
noted during service.  The veteran's September 1981 
separation examination reflects that the veteran's heart and 
lower extremities were "normal."  No relevant injuries or 
defects were noted.  

The service medical records reflect that a history of Osgood-
Schlatter's disease was noted when the veteran was examined 
for service in February 1978 and again in May 1980.  When the 
veteran was examined prior to his release from service, no 
heart disorder or left knee disorder was identified.  There 
is no post-service medical evidence of either a heart or a 
left knee disorder.  As a result, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection on a direct basis with respect to both 
disorders.

Regarding the veteran's contention that he has a heart 
disorder that is a result of exposure to radiation, the Board 
notes that heart disorders do not constitute radiogenic 
diseases, as specified in the relevant regulation.  The 
diseases specific to radiation-exposed veterans, and for 
which service connection may be granted by presumption 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
are bronchio-alveolar carcinoma, primary liver cancer (except 
if cirrhosis or hepatitis B is indicated), non Hodgkin's 
lymphomas, leukemia (other than chronic lymphocytic 
leukemia), multiple myeloma, and cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary glands, and 
urinary tract (including the kidneys, renal pelves, ureters, 
urinary bladder, and urethra).  Consequently, as a matter of 
law, service connection cannot be granted here on a 
presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Although the veteran contends that he was exposed to ionizing 
radiation during service, the evidence of record does not 
support that the veteran participated in service in a 
"radiation-risk activity" as that term is defined by 
applicable law.  Moreover, VA has been unable to document the 
veteran's claimed exposure, as set forth in an August 1997 
letter from the Department of Defense:

First, we reviewed the information 
provided in your RECC Survey in which 
you state that you were given an 
isotope tracer for two hours at a 
time, three times a week, for a 
period of 6 months and again 6 times 
a week until ETS.  You also state 
that you were exposed to beta, gamma, 
and x irradiation continuously.  
Next, we searched the RECC database 
but found no information indicating 
that the DoD sponsored or conducted 
any human ionizing radiation 
experiments at the Walter Reed Army 
Institute of Research which match the 
description of your inquiry.

We then requested your Army service 
and medical records from the National 
Personnel Records Center (NPRC) in 
St. Louis, Missouri, which maintains 
records for military personnel and 
dependents.  These records confirm 
that you were stationed at Walter 
Reed Institute of Research in 1980 
and 1981.  However, there is no 
indication that you participated in 
any human ionizing radiation 
experiments. . . 

The Board therefore must deny the veteran's service 
connection claims on the basis of exposure to radiation as 
well.  In reaching this conclusion, the Board acknowledges 
that all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claims 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


